[Cite as In re A.D., 2019-Ohio-1331.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: A.D.                                          C.A. No.       29202



                                                     APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
                                                     COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
                                                     CASE No.   DN 18-04-0321

                                 DECISION AND JOURNAL ENTRY

Dated: April 10, 2019



        HENSAL, Judge.

        {¶1}     Appellant, T.S. (“Mother”), appeals from a judgment of the Summit County Court

of Common Pleas, Juvenile Division, that adjudicated her minor child dependent and placed the

child in the temporary custody of the child’s father (“Father”). This Court affirms.

                                                I.

        {¶2}     Mother is the biological mother of A.D., born November 10, 2015. Summit

County Children Services Board (“CSB”) first became involved with Mother before A.D. was

born. While pregnant with A.D., Mother was admitted to the hospital because she had attempted

suicide by overdosing on acetaminophen. Mother was hospitalized and remained under close

medical and psychiatric observation for the safety of herself and her unborn child. Mother told

the hospital staff that she had attempted suicide because Father was not responding to her phone

calls or text messages. Mother admitted that she had a history of depression and, although she

had taken antidepressants in the past, she was not then taking any psychiatric medications. Upon
                                                2


her release from the hospital, Mother agreed to follow up with ongoing counseling and

psychiatric treatment.

       {¶3}    Although Mother engaged in counseling for approximately one year, she did not

follow up with a psychiatric evaluation to determine whether medication would lessen her

depression, anxiety, and impulsive behavior. Mother reengaged in counseling during January

2017 because she was again struggling to manage her depression and anxiety. CSB received

additional referrals about Mother and A.D. during 2017, because Mother continued to struggle

with depression and anxiety and lacked an adequate support system of family or friends.

Ultimately, Mother agreed to a voluntary safety plan with CSB, in which she and A.D. would

live with a maternal cousin (“Cousin”) who would help Mother care for the child.

       {¶4}    At the end of March 2018, however, CSB received another referral about Mother

and A.D. The maternal grandmother reported that Mother had threatened to throw A.D. in the

canal near her home because she was overwhelmed with caring for the child. Mother did not

take the child beyond the outside patio, apparently because the grandmother stopped her. Mother

did walk outside with the child, however, and made the threat in front of the young child, while

holding her by the hand.

       {¶5}    At a team decision meeting held on April 11, Mother agreed that she had made

the threat to harm A.D. and that she was overwhelmed by caring for the child because she did not

have an adequate support system. Although Mother stated that she had not actually intended to

harm the child, she agreed that A.D. should be placed outside her custody while she focused on

her mental health treatment. That same day, CSB filed a complaint, alleging that A.D. was a

dependent child because Mother’s unstable mental health posed a threat to the safety of the child.
                                                  3


       {¶6}    Following adjudicatory and dispositional hearings before a magistrate, A.D. was

adjudicated a dependent child and placed in the temporary custody of Father. The trial court

adopted the adjudication and disposition the same day. Mother filed timely objections to the

magistrate’s decision, which were overruled by the trial court. A.D. was adjudicated a dependent

child and placed in the temporary custody of Father under an order of protective supervision.

Mother appeals and raises three assignments of error.

                                                 II.

                                   ASSIGNMENT OF ERROR I

       THE JUVENILE COURT COMMITTED REVERSIBLE ERROR BY FINDING
       THAT THE MINOR CHILD WAS DEPENDENT UNDER R.C. §2151.04(c)
       WITHOUT SUFFICIENT EVIDENCE.

                                  ASSIGNMENT OF ERROR II

       THE JUVENILE COURT’S FINDING THE MINOR CHILD TO BE
       DEPENDENT WAS AGAINST THE MANIFEST WEIGHT OF THE
       EVIDENCE.

       {¶7}    Mother argues that the trial court’s adjudication was not supported by the

evidence presented at the adjudicatory hearing.        The trial court adjudicated A.D. to be a

dependent child under Revised Code Section 2151.04(C), which defines a dependent child as one

“[w]hose condition or environment is such as to warrant the state, in the interests of the child, in

assuming the child’s guardianship[.]”       The trial court concluded that A.D.’s environment

warranted CSB intervention because Mother’s ongoing mental health problems posed a safety

risk to a child who is too young to protect herself.

       {¶8}    Mother argues that the trial court’s adjudication was not supported by the

evidence because it focused solely on an isolated incident, during which Mother threatened to

throw A.D. into the canal. She also asserts that the child is not dependent because she was living
                                               4


in a suitable home with Cousin. Mother’s argument that her threat to harm the child was an

isolated incident is not supported by the record. CSB first became involved with Mother before

A.D. was born. While pregnant with A.D., Mother attempted suicide by ingesting a handful of

acetaminophen pills, which posed a safety risk to Mother and her unborn child. Mother was

hospitalized and, upon her release, she agreed to engage in ongoing mental health treatment to

address her depression, anxiety, and lack of impulse control. Mother engaged in counseling for

approximately one year, during which she and the therapist determined that she had successfully

developed coping strategies to manage her mood and behaviors.

       {¶9}   Approximately five months later, Mother reengaged in counseling because she

was again struggling with symptoms of depression and was not able to improve her mood with

the coping strategies that she had learned. Although the specific dates and details are not clear

from the record, CSB received additional referrals about Mother because she was not managing

her depression and was struggling to develop a bond with A.D. Although Mother engaged in

counseling throughout 2017, she continued to struggle to manage her mood or develop a positive

support system.

       {¶10} During November 2017, CSB received another referral after Mother had become

involved in an incident of domestic violence. Mother was criminally charged, but the charges

were later dismissed, and the details of the criminal case are not explained in the record.

Ultimately, Mother agreed to a voluntary safety plan with CSB, in which she would continue in

counseling and she and A.D. would live with Cousin, who would emotionally support Mother

and help her care for the child. At that time, CSB believed that Cousin could protect A.D. from

Mother’s impulsive behavior.
                                                5


       {¶11} One night during March 2018, however, Mother left Cousin’s home with A.D.

and later threatened to throw her in the canal. For that reason, CSB no longer believed that

Cousin could adequately protect A.D. from Mother’s erratic behavior. Moreover, Mother herself

admitted that she had made the threat to drown A.D., in the presence of the child. She explained

that she was overwhelmed by caring for the child, despite ongoing counseling and the voluntary

safety plan with CSB. Mother agreed at the team decision meeting that A.D. should be placed

elsewhere because “it would just be best if [the child] wasn’t around.” Shortly afterward,

Mother told her counselor that having her child had ruined her life because she would not be

successful as a parent and could not have a career.

       {¶12} Mother has failed to demonstrate that the trial court did not have ample evidence

before it to demonstrate that she had a history of unstable mental health that posed an ongoing

risk to her young child. Mother’s first and second assignments of error are overruled.

                                 ASSIGNMENT OF ERROR III

       THE JUVENILE COURT COMMITTED REVERSIBLE ERROR BY
       GRANTING THE ABSENT FATHER TEMPORARY CUSTODY OF THE
       MINOR CHILD.

       {¶13} Next, Mother argues that the trial court erred by placing A.D. in the temporary

custody of Father. Given that CSB had ongoing concerns about Mother’s mental health and her

failure to comply with voluntary case plan requirements to ensure the safety of A.D. while in her

custody, the trial court reasonably looked to an alternative disposition. Mother does not argue

that another custodian would have been more appropriate, but instead focuses her argument on

reasons why Father should not have received temporary custody of the child. Specifically, she

points to Father’s criminal record and his absence from Ohio during part of A.D.’s life.
                                                6


       {¶14} The evidence before the trial court was not disputed that Father had been

convicted for throwing a rock or brick into the parked and unoccupied vehicle of a man with

whom Mother was romantically involved. Mother repeatedly emphasized at the hearing that

CSB had initially falsely informed the trial court that Father had no criminal history. Witnesses

for the agency testified that CSB was aware of the conviction, that it was not an offense that

disqualified Father as a suitable placement for the child, and that CSB’s failure to initially

disclose the conviction had been inadvertent. Father had no other criminal history, had no

history with CSB, and CSB had no concerns about his mental health or his ability to provide

A.D. with a suitable home.

       {¶15} The evidence was also undisputed that Father had gone to Florida for

approximately three months to seek employment. During that time, Father returned to Ohio

twice and had contact with A.D. both times. At the time of the dispositional hearing, Father was

living in this area, was employed, had the assistance of the paternal grandmother to care for

A.D., and was able to meet all of A.D.’s needs. CSB had no concerns about the safety of A.D. in

Father’s home.

       {¶16} Mother has failed to demonstrate that the trial court committed reversible error by

placing A.D. in the temporary custody of Father. Her third assignment of error is overruled.

                                               III.

       {¶17} Mother’s assignments of error are overruled.        The judgment of the Summit

County Court of Common Pleas, Juvenile Division, is affirmed.

                                                                             Judgment affirmed.
                                                 7




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



CALLAHAN, P. J.
CARR, J.
CONCUR.


APPEARANCES:

JAMES W. ARMSTRONG, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.

ERIC HARSEY, Attorney at Law, for Appellee.

JENNIFER OLDHAM, Guardian ad Litem.